ORDER

PER CURIAM.
Marcia J. Garland (Appellant) appeals from the trial court’s judgment in favor of AFT St. Louis Local 420 on Appellant’s Petition alleging discrimination under the Missouri Human Rights Act. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not err in refusing to submit Appellant’s proffered verdict director as it amounted to an impermissible roving commission. Klotz v. St. Anthony’s Med. Ctr., 311 S.W.3d 752, 766 (Mo.2010), as modified (May 25, 2010). An extended opinion would have no precedential value. We have, however, provided a memorandum *780setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).